Citation Nr: 1628753	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  09-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to initial ratings in excess of 10 percent from November 1, 2007 to July 13, 2009 and in excess of 20 percent from July 13, 2009 forward for lumbosacral strain, spondylosis, and degenerative disc disease (back disability).

2. Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy. 

3. Entitlement to an initial rating in excess of 10 percent for right shoulder tendonitis.

4. Entitlement to compensation for total disability based on individual unemployability (TDIU) prior to August 17, 2015.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981, December 2003 to April 2005, and March 2006 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board previously considered the increased rating claims in September 2010 and remanded.  

The RO granted TDIU in a November 2015 rating decision with an effective date of August 17, 2015.  The TDIU claim is considered part of the appeals for increased ratings with the evidence of unemployment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the issue of TDIU remains in appellate status for the period prior to August 17, 2015.

The issue of entitlement to TDIU prior to August 17, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to July 13, 2009, the evidence does not show a compensable level of limitation of motion of the back or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  

2. From July 13, 2009 forward, the evidence shows guarding or muscle spasm resulting in abnormal gait but not flexion limited to 30 degrees or less, intervertebral disc syndrome, or ankylosis.

3. The evidence does not show any left leg radiculopathy symptoms, right leg radiculopathy symptoms prior to October 28, 2015, or right leg radiculopathy symptoms of greater than mild severity from October 28, 2015.  

4. The evidence does not show limitation of right arm motion to at least 90 degrees, impairment of the humerus, impairment of the clavicle or scapula, or ankylosis.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the back disability prior to July 13, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).

2. The criteria for a rating in excess of 20 percent for the back disability from July 13, 2009 forward have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).

3. The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, 4.124a, Diagnostic Code 5237, 8620 (2015).

4. The criteria for a rating in excess of 10 percent for the right shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5024, 5201 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).
	
In November 2007, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the Veterans Claims Assistance Act of 2000 (VCAA).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including records from the Social Security Administration (SSA).  VA provided examinations for the Veteran's disability claims in January 2008, May 2012, and October 2015.  There is no indication or assertion that these examinations were inadequate.  To the contrary, they provided thorough detail on diagnoses, symptoms, and impairment appropriate for ratings determinations.  

Following the Board's remand directives, the AOJ obtained SSA records, VA treatment records, and VA examinations for the right shoulder, back, and lower extremity disabilities.  In so doing, the RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

The Veteran contends that his right shoulder, back, and associated radiculopathy disabilities are worse than the rating assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 
12 Vet. App. 119, 126-127 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Back and radiculopathy

Disabilities of the low back are rated under section 4.71a for the musculoskeletal system.  The Veteran's back disability is currently rated 10 and then 20 percent disabling under Diagnostic Code (DC) 5237.  

Under the General Rating Formula for the Spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 225 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  Note (1) of that section provides that associated neurological abnormalities are to be rated separately.  38 C.F.R. § 4.71a.  

Alternatively, a back disorder can be rated as intervertebral disc syndrome (IVDS) with incapacitating episodes.  Under that option, a 40 percent rating is warranted for incapacitating episodes having a total duration of less than six weeks but more than four weeks and a 60 percent rating is warranted if incapacitating episodes have a total duration of at least six weeks during the past 12 months.  There is no corresponding note allowing for the separate evaluation of any associated neurologic abnormalities.  38 C.F.R. § 4.71a.  

Based on the evidence of record, the Board finds that the criteria for ratings in excess of 10 percent from November 1, 2007 to July 13, 2009 and in excess of 20 percent from July 13, 2009 forward for the Veteran's back disability have not been met.  See 38 C.F.R. § 4.71a, DC 5237.  

First, prior to July 13, 2009, the evidence does not show a compensable level of limitation of motion or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  A November 2007 treatment record notes palpable tenderness and decreased range of motion in all planes.  In an October 2007 SSA record, the Veteran reported experiencing pain during most activities: sitting, walking, standing, climbing, bending, etcetera.  The January 2008 examiner recorded tenderness but full range of motion with no change after repetition, no spasms or guarding, no edema, no ankylosis, and normal curvature and symmetry.  The Veteran reported weekly flare-ups but stated that there was no additional limitation or functional impairment.  The November 2007 provider did not document the exact amount of decreased range of motion, and the January 2008 examiner recorded full range of motion.  In order to qualify for a 20 percent rating, the Veteran's flexion would need to have been limited to 60 degrees or less or combined range of motion not greater than 120 degrees.  Even considering the reported pain, the January 2008 examiner found actual motion to full extent.  See Mitchell, 25 Vet. App. at 32.  It is difficult to imagine that the Veteran had limitation required for the 20 percent rating.  Additionally, the 2008 examiner found no spasms or guarding, which could allow for a 20 percent rating if they resulted in abnormal gait or spinal contour.  As such, a rating in excess of 10 percent is not warranted prior to July 13, 2009.  See 38 C.F.R. § 4.71a, DC 5237.

Next, from July 13, 2009 forward, the evidence shows guarding or muscle spasm resulting in abnormal gait but not flexion limited to 30 degrees or less.  A January 2009 treatment record notes palpable tenderness and decreased range of motion in all planes, and a March 2009 treatment record notes slight paraspinal muscle spasms and the ability to reach to the knees.  The May 2012 examiner measured flexion to 90 degrees and extension, right and left lateral flexion, and right and left lateral rotation to 30 degrees or greater with pain on movement but no change after repetition.  The Veteran did not report flare-ups.  The examiner found pain on movement, occasional use of a cane, and tenderness, guarding, or muscle spasm severe enough to result in abnormal gait.  SSA records from 2015 show the Veteran's reports of problems lifting and walking more than one to two miles.  An evaluator found the Veteran would be limited in lifting 25 pounds or more and standing more than six hours in an eight-hour workday.  See SSA, April 2015.   

During the October 2015 examination, the Veteran reported constant pain, frequent use of medications, and symptoms aggravated by prolonged sitting and standing.  The examiner recorded flexion to 60, extension to 10, right and left lateral flexion to 20, and right and left lateral rotation to 15 degrees with pain in all planes but no additional loss with repetition.  He also noted muscle spasm, pain with weight bearing, and abnormal gait or spinal contour.  The examiner found no conceptual or empirical basis to make a determination on range of motion during flare-ups and that the Veteran would be unable to lift more than 40 pounds, stand more than 30 minutes, or stand more than a total of three hours in an eight hour day.  The Board has considered the reports of functional limitations and pain symptoms.  However, the Veteran had actual thoracolumbar flexion measured significantly greater than the 30 degree limitation for the 40 percent rating.  See Mitchell, 25 Vet. App. at 32; 38 C.F.R. § 4.71a, DC 5237.

The evidence also does not show ankylosis or IVDS of the thoracolumbar spine during any period on appeal.  The January 2008 and October 2015 examiners specifically found no ankylosis.  The May 2012 and October 2015 examiner found no IVDS.  There is no evidence to suggest otherwise.  Thus, the Veteran's back disability cannot receive a rating in excess of 10 percent prior to July 13, 2009 or in excess of 20 percent from July 13, 2009.  See 38 C.F.R. § 4.71a, DC 5237.

As indicated previously, Note (1) to the General Rating Formula for the Spine directs any associated objective neurologic abnormalities to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  Here, the evidence shows radiculopathy in the right leg.  

The Veteran has been assigned a 10 percent rating for his right leg symptoms beginning on October 28, 2015.  Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  Neuritis of the sciatic nerve, such as that caused by sciatica, is rated under Diagnostic Code 8620.  38 C.F.R. § 4.124a.  A 10 percent rating is warranted for mild incomplete paralysis and a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8620.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is applicable if the incomplete paralysis is severe with marked muscle atrophy.  An 80 percent rating is available for complete paralysis evidence by the foot dangling and dropping, no possible active movement below the knee, and weakened or lost flexion of the knee.  Id. 

The Board has reviewed the file and finds that the criteria for a rating in excess of or in addition to the 10 percent for right leg radiculopathy have not been met.  See 38 C.F.R. § 4.124a, DC 8620.

The evidence does not show any left leg radiculopathy symptoms, right leg radiculopathy symptoms prior to October 28, 2015, or right leg radiculopathy symptoms greater than mild severity from October 28, 2015.  VA treatment records from November 2007 and January 2008 show single leg raise testing with negative results and normal motor, sensory, and reflexes.  The January 2008 examiner found no weakness, paralysis, or numbness.  During January 2009 treatment, the provider found normal motor strength in the lower extremities and no sensory deficit.  In March 2009 treatment, the Veteran denied any radiation of low back pain to either lower extremity, tingling, numbness, and weakness.  The May 2012 examiner recorded full muscle strength, no atrophy, normal reflexes, normal sensation, negative straight leg raise testing, and no signs or symptoms of radiculopathy.  Based on the evidence, the Veteran did not have any radiculopathy symptoms during this period and a separate rating is not appropriate.  See 38 C.F.R. §§ 4.71, DC 5237; 4.124a, DC 8620.

During the October 28, 2015 examination, the Veteran reported numbness and tingling on and off into the right leg.  The examiner recorded pain, moderate numbness, and decreased sensation in the right lower leg and ankle but normal sensation in the left leg and upper right leg, full muscle strength, normal reflexes.  The straight leg raise test was positive on the right and negative on the left.  The examiner found no symptoms on the left side and overall mild symptoms on the right.  The evidence continues to show no left leg radiculopathy during this period for a separate rating.  For the right leg, the 10 percent rating is most appropriate to address the Veteran's mild symptoms.  The examiner classified the overall symptoms as mild, and the Veteran had no functional changes in strength or reflexes.  The introduction to ratings based on disease of peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or at most, moderate degree.  With wholly sensory symptoms, a rating in excess of 10 percent for right leg radiculopathy is not warranted.  See 38 C.F.R. § 4.124a, DC 8620.  None of the examiners found any other neurologic abnormalities, and the Veteran has not reported such symptoms.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his back disability based on the evidence of record.  See 38 C.F.R. §§ 4.71a, 4.124a.  Aside from the staged ratings assigned, the evidence shows generally the same symptoms such that additional staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 126-27. 

Right shoulder

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations should, if feasible, be expressed in terms of the degree of additional loss motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran's right shoulder has been rated under Diagnostic Code 5099-5024 for tenosynovitis.  Diagnsotic Code 5024 directs disabilities be rated based on limitation of motion of the affected part.  The RO assigned a 10 percent rating.  Diagnostic Code 5201 provides for a 20 percent rating for limitation of major arm motion at the shoulder level, a 30 percent rating for limitation of the major arm to midway between the side and shoulder level, and a maximum, 40 percent rating for limitation of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a.  Plate I shows that normal shoulder flexion and abduction are to 180 degrees and shoulder height is 90 degrees.  Id.  Diagnostic Code 5202 provides for ratings if there is loss of head, nonunion, or fibrous union of the humerus, described as deformity, flail shoulder, and dislocation.  Id.  Diagnostic Code 5203 provides for ratings for impairment of the clavicle or scapula.  Id.  Diagnostic Code 5200 addresses ankylosis in the joint.  Id.  

The Board has reviewed the evidence and finds that the criteria for a rating in excess of 10 percent for the right shoulder disability have not been met.  See 38 C.F.R. § 4.71a, DC 5099-5024.

The evidence does not show limitation of right arm motion to at least 90 degrees (shoulder level), impairment of the humerus, impairment of the clavicle or scapula, or ankylosis.  An August 2008 treatment record notes mild decreased range of motion, mild crepitations, tenderness, and no acute dislocations.  The January 2008 examiner found negative edema, ecchymosis, and erythema; symmetrical right shoulder compared to the left; tender bicep tendon insert; negative acromioclavicular (AC) joint tenderness; negative drop arm; present deltoid contrast; negative apprehension sign; no ankylosis; and full range of motion with no further limitation after repetition.  The Veteran reported pain, stiffness, and weekly flare-ups but no additional limitation or impairment during flares.  The May 2012 examiner noted that the Veteran was right-hand dominant and recorded flexion and abduction to 180 degrees with pain at 100 and grinding, but no change after repetition.  The examiner found no guarding, normal muscle strength, no ankylosis, negative rotator cuff tests, no dislocation, no AC joint condition, no clavicle or scapula impairment, and no impact on ability to work.  The 2015 SSA evaluator noted limitations lifting and carrying 25 pounds or more.   

The October 2015 examiner recorded flexion to 110 and abduction to 120 with no change after repetition.  He noted tenderness, pain with weight bearing, decreased ability to reach overhead, that pain caused functional loss on flexion and abduction, and that there was no conceptual or empirical basis to determine loss during flare-ups.  The examiner found no change in muscle strength, ankylosis, rotator cuff conditions, instability, dislocation, labral pathology, clavicle condition, scapula condition, acromioclavicular joint or sternoclavicular joint condition, or union or other humerus problems.  The Veteran reported increased ache and pain, difficulty lifting and using the right arm for prolonged periods, tightness, and some numbness into the right arm.  The examiner noted that the Veteran would be limited in the frequency to which he could lift more than 40 pounds and when working overhead.  Based on the evidence, the Veteran had right arm motion beyond 90 degrees, or shoulder level and no impairment of the humerus, clavicle, or scapula.  The Board has considered the symptoms of pain, crepitation, and limitation with weight bearing and overhead work, but the Veteran had actual motion beyond shoulder level.  A rating in excess of 10 percent for the right shoulder disability is not appropriate at this time.  See Mitchell, 25 Vet. App. at 32; 38 C.F.R. § 4.71a, DC 5024, 5201.  

The Board has considered all analogous codes in compliance with Schafrath, but the Veteran's right shoulder disability could not receive a higher rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are also not appropriate, because the right shoulder symptoms were generally the same throughout the period on appeal.  Fenderson, 12 Vet. App. at 126-27.      

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria and associated case law consider limitation of motion, pain, and functional impairment, such as limitations on standing and weight bearing.  All of the Veteran's symptoms have been considered, and the rating code is sufficient to rate his disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  The VA examiners noted that the Veteran is working; therefore, consideration of total disability based on individual unemployability is not warranted at this time.  


ORDER

Ratings in excess of 10 percent from November 1, 2007 to July 13, 2009 and in excess of 20 percent from July 13, 2009 forward for lumbosacral strain, spondylosis, and degenerative disc disease are denied.

A rating in excess of 10 percent for right lower extremity radiculopathy is denied.

A rating in excess of 10 percent for right shoulder tendonitis is denied.


REMAND

The RO assigned an effective date for TDIU as August 17, 2015, but the Veteran satisfied the threshold rating requirement for TDIU beginning on November 1, 2007.  See 38 C.F.R. § 4.16(a).  In his application for TDIU, he reported not working since leaving the military in October 2007.  In order to fairly evaluate the claim, the RO should obtain a medical statement to determine how the Veteran's service-connected disabilities impaired him between November 1, 2007 and August 17, 2015.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a VA examiner to provide a statement on functional impairment as it relates to employment.  An examination should be scheduled only if the examiner deems it necessary.  The examiner should address the following:

From November 1, 2007 to August 17, 2015, how would the Veteran's service-connected posttraumatic stress disorder (PTSD), back, right shoulder, and traumatic brain injury disabilities have affected the Veteran's functioning in a work environment?  Specifically, what types of limitations would he likely have experienced during that time?  Would his service-connected disabilities have prevented him from working in a job similar to those he held in the Army of motor transport and truck driving?  

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

2. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


